891 F.2d 286
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Richard ANDERSON, Plaintiff-Appellant,v.WASHINGTON COUNTY SCHOOL BOARD;  Raynard T. Hale, DivisionSuperintendent, in his official and in his individualcapacity;  Phyliss Briscoe, Supervisor of Special Education,in her official and in her individual capacity, Defendants-Appellees.
No. 89-2360.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 19, 1989.Decided:  Nov. 22, 1989.

Chester L. Smith and Bernard S. Via, for appellant.
Gary E. Tegenkamp and Susan W. Spangler, Fox, Wooten & Hart, P.C., for appellees.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
James Richard Anderson appeals from the order of the district court granting summary judgment in favor of Washington County School Board.   Our review of the record and the opinion of the district court discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Anderson v. Washington County School Board, C/A No. 86-0053-R(A) (W.D.Va. Feb. 28, 1989).   We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the court and argument would not aid the decisional process.   Fed.R.App.P. 34(a)(3);  Loc.R. 34(a).


2
AFFIRMED.